DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and 19 recite “a first seat” in lines 2 and again in line 4.  It is unclear if these are the same seats or two different elements.  The examiner believes Applicant intended the second instance to be --the first seat--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saba JP 2017-219129.
Re clm 1, Saba discloses a bearing unit comprising: a radially outer ring (2, Fig. 2), provided with at least one raceway; a radially internal ring (1), provided with at least one raceway; at least one row of rolling elements (3s) interposed between the radially outer ring and the radially inner ring; at least one containment cage (4) for keeping the rolling elements of the rolling element row in position; and a seal (5) interposed between the radially inner ring and the radially outer ring; wherein an anchoring element (6, Fig. 1; 60, Fig. 8; 70, Fig. 9; 82, Fig. 10) mechanically locks the seal in a first seat (8, Fig. 1) of the radially outer ring and the anchoring element is housed in a second seat (9) of the radially outer ring.
Re clm 2, Saba further discloses the anchoring element is a snap ring comprising metallic material ([0041]).
Re clm 3 and 4, Saba further discloses a radially internal diameter (A) of the first seat is greater than a radially external diameter (D) of the seal (Fig. 7 shows a vertical gap between 7 and 2).
Re clm 5, 6, 7  and 8, Saba further discloses an axial length (C) of the first seat is less than a thickness (T) of the seal (7 protrudes axially past 9b, Fig. 1-10; [0023]).
Re clm 14, Saba further discloses the second seat forms an angle with respect to a cylindrical surface (any of surface in annotated Fig. below) of the radially outer ring, wherein the angle is between 90° and 135° (95°-115°; [0011]).

    PNG
    media_image1.png
    459
    370
    media_image1.png
    Greyscale

Re clm 15, Saba discloses a bearing unit (Fig. 2) comprising: a radially outer ring (2) comprising a first seat (8, Fig. 1) and a second seat (9); a radially inner ring (1); a seal (5) disposed in a first seat (8) of the radially outer ring and interposed between the radially inner ring and the radially outer ring; and an anchoring element (6) housed in the second seat thereby mechanically locking the seal in the first seat of the radially outer ring.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-219129 as applied to claims 5-8 and 15 above.
Saba discloses all the claimed subject matter as described above.
Re clms 9-12 and 16, although Saba discloses a difference between the thickness of the seal and the axial length of the first seat ([0023]), Saba does not disclose the difference is in a range between 0.1 mm and 0.5 mm.
It would have been obvious to one of ordinary skill in the art to modify the dimensions of the offset between the seal and the first seat and provide the difference is in a range between 0.1 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Saba has already disclosed an offset. Determining the optimum value or workable range of the offset is not inventive.  For example, providing an offset that is too small will not have the desired effect of preventing contact between the anchoring element and the walls of the second seat while providing an offset that is too large will make it difficult to insert the anchoring element into the second seat.
Re clm 13, Saba  discloses a radial width of the first seat (length of wall 8b, Fig. 1), however, Saba does not disclose the width is greater than 1 mm. 
It would have been obvious to one of ordinary skill in the art to modify the dimensions of the offset between the seal and the first seat and provide the width is greater than 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Saba discloses a radial width but not dimension thereof.  It is common sense that width of the seat much be great enough to ensure positive registration of the seal in the seat, which is a direction function of the width of the seat.
Re clm 17, Saba further discloses the second seat forms an angle with respect to a cylindrical surface (any of surface in annotated Fig. below) of the radially outer ring, wherein the angle is between 90° and 135° (95°-115°; [0011]).
Re clm 18, Saba further discloses the anchoring element is a snap ring ([0041]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-219129.
Re clm 19, Saba discloses a bearing unit (Fig. 2) comprising: a radially outer ring (2) comprising a first seat (8, Fig. 1) and a second seat (9); a radially inner ring (1); a seal (5) disposed in a first seat of the radially outer ring and interposed between the radially inner ring and the radially outer ring; and an anchoring element (6) housed in the second seat thereby mechanically locking the seal in the first seat of the radially outer ring, a difference between a thickness (T) of the seal and an axial length (C) of the first seat (7 protrudes axially past 9b, Fig. 1-10; [0023]), and further wherein the second seat forms an angle (Q) of between 90° and 135°  (95°-115°; [0011]) with respect to a cylindrical surface (any of surface in annotated Fig. below) of the radially outer ring.
Although Saba discloses a difference between the thickness of the seal and the axial length of the first seat ([0023]), Saba does not disclose the difference is in a range between 0.1 mm and 0.5 mm.
It would have been obvious to one of ordinary skill in the art to modify the dimensions of the offset between the seal and the first seat and provide the difference is in a range between 0.1 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Saba has already disclosed an offset. Determining the optimum value or workable range of the offset is not inventive.  For example, providing an offset that is too small will not have the desired effect of preventing contact between the anchoring element and the walls of the second seat while providing an offset that is too large will make it difficult to insert the anchoring element into the second seat.
Re clm 20, Saba further discloses the anchoring element is a snap ring ([0041]).

Double Patenting
Applicant is advised that should claims 17 and 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englander U.S. 2006/0088238 discloses a similar shaped snap ring in Fig. 1. Obara discloses a similar shaped snap ring in Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656